DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the Pre-amendment filed on 2/12/2020. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained figures 1-2 and two new sheets contained figures 3-4, and a statement that the changes to the drawings and the new sheets of drawings do not contain any new matter, see Pre-amendment in page 11;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter, see Pre-amendment in page 2; and
C) Regarding to the claims, applicant has canceled claims 1-21 and added a new set of claims, i.e., claims 22-44, into the application. There is not any claim being amended. 
As amended and newly-added, the pending claims are claims 22-44 which claims are subjected to the following restriction.
Election/Restrictions
3.         REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
4.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
A) Group I, claims 23-25 and 33-38, drawn to a device for actuator-driven adjustment of magnification levels of a magnification changer having a sensor, a control unit and at least one operating element with specific features related to the sensor and the control unit; and
B) Group II, claims 26-32 and 42-44, drawn to a device for actuator-driven adjustment of magnification levels of a magnification changer having a sensor, a control unit and at least one operating element with specific features related to the at least one operating element for selecting a magnification level.
5.         Claim 22 is a linking claim which links the two mentioned inventions, and claims 39-41 each does not recite any feature used to group the claims as mentioned above, thus the claims 39-41 will be examined with the linking claim 22 and the claims of the elected invention, see NOTE below.
NOTE:
a) If Invention I is elected then claims 22-25 and 33-41 will be examined. Claims 26-32 and 42-44 will not be examined.
b) If Invention II is elected then claims 22, 26-32 and 39-44 will be examined. Claims 23-25 and 33-38 will not be examined.
6.         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these 

groups require the technical feature of a device for actuator-driven adjustment of magnification 

levels of a magnification changer having a sensor, a control unit and at least one operating 

element; however, this technical feature is not a specific technical feature as it does 

not make a contribution over the prior art in view of the US Publication No. 2016/0241773 

which discloses an optical device having a magnification changer with a sensor and a control 

unit. The specific features related to sensor(s), control unit and their operation relationship as 

recited in the present claims and the numbers of operating element and their structural 

relationship between them during a selection of the magnification levels are not positively 

disclosed in the mentioned US Publication and each is directed to different technical features 

from each other and requires different searches in different field of arts. 

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872